Deen, Presiding Judge.
Appellant was charged with armed robbery, kidnapping, and theft by receiving an allegedly stolen taxicab. A Fulton County jury acquitted him on the first two counts but found him guilty of theft by receiving; he was given a sentence of fifteen years in prison. After denial of his motion for new trial, Tolbert received permission to file an out-of-time appeal and enumerates as error the general grounds. Held:
Appellant Tolbert and another person not a party to the instant appeal were indicted for abducting the owner of a 1978 Cádillac which was being used as a taxicab, and taking from him both a small sum of money and the vehicle itself. At the time of his arrest Tolbert was riding in the back seat of the vehicle, which was driven by his co-defendant. When the police were sighted approaching from the rear, the driver sped away. The police gave chase and caught up with the fleeing vehicle when it was wrecked. Both occupants were placed under arrest. The testimony of the cab’s owner/driver established the factum and the modus of the robbery; the testimony of the arresting officers established that when the stolen vehicle was overtaken, appellant and his co-defendant were in possession of it. The taxicab driver testified that although he had not seen the robbers’ faces, he had recognized their voices as those of the defendants at the time of the preliminary hearing. He also testified that a certain green bag, identified as belonging to defendants, had been placed in the vehicle by the robbers; the bag was still in the vehicle when the defendants were arrested.
Our scrutiny of the record of the instant case, and of the trial transcript in particular, reveals no error of law and further reveals that sufficient competent evidence was adduced to authorize the finder of fact to find appellant guilty as charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). It is well settled that the appellate court assesses the sufficiency of the evidence and not its weight. Rutledge v. State, 142 Ga. App. 399 (236 SE2d 143) (1977).

Judgment affirmed.


Pope, J., concurs. Beasley, J., concurs in the judgment only.

Lewis R. Slaton, District Attorney, Joyce M. Auerils, Joseph J. Drolet, Rebecca Keel, Assistant District Attorneys, for appellee.